Citation Nr: 0713280	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  05-24 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for neck injury residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from May 1969 to May 1973 and 
from August 1973 to August 1975.  He had additional 
unverified periods of reserve service in the Army National 
Guard.  

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
May 2004 rating determination by the Regional Office (RO) in 
Jackson, Mississippi.  The Denver RO currently has 
jurisdiction of the claims folder.

In November 2006, the veteran appeared at a videoconference 
hearing at the RO in Denver, with the undersigned Veterans 
Law Judge sitting in Washington, DC.


FINDINGS OF FACT

1.  The veteran's neck injury in service was acute and 
transitory, and a continuing or chronic disability was not 
then present.  

2.  Neck injury residuals, currently diagnosed as cervical 
disc disease and cervical stenosis were not manifested in 
service, and are not shown by competent evidence to be 
related to military service and are not shown to have been 
manifested to a compensable degree within one year after the 
veteran's separation from service.


CONCLUSION OF LAW

Neck injury residuals, currently diagnosed as cervical disc 
disease and cervical stenosis, were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records (SMRs) from the veteran's first 
period of service show that in December 1971 he was evaluated 
for complaints of neck pain, diagnosed as muscle spasm of the 
right trapezius and treated conservatively with bedrest and 
medication.  At that time he gave a history of initial neck 
pain in September 1970 of one week's duration.  In March 
1972, he was treated for another episode of neck pain when 
turning his head to the right.  The examiner noted the 
veteran had been doing a lot of swimming which involved 
constant turning of his neck.  The clinical impression was 
muscle spasm of the right trapezius.  The veteran's symptoms 
were again treated conservatively with heat, medication and 
light duty.  In May 1972, he was evaluated for complaints of 
stiff neck treated with Valium.  At separation in May 1973 
clinical evaluation of the spine and other musculoskeletal 
systems was within normal limits.  

Records for the veteran's second period of service, including 
his June 1973 reenlistment examination, are entirely negative 
for complaints of neck pain or injury At separation in August 
1975, clinical evaluation was normal with no evidence of 
pertinent complaints or treatment.  

In support of his claim for service connection, the veteran 
submitted a written statement, in which he claimed that his 
current neck disability began while in service.  He reported 
that after a day of unloading artillery shells he was unable 
to move his neck.  He stated that his neck was tilted to the 
right at a 60 degree angle and that attempts to straighten 
his head caused severe pain.  He was treated with muscle 
relaxants and painkillers.  He was treated for similar 
episodes on two other occasions and that since that time has 
been unable to turn his head to the right.  Along with this 
statement, he submitted two photographs of himself standing 
next to the artillery and shells he presumably worked with 
during his active service.  

There are essentially no pertinent clinical records 
associated with the claims file until 2003, when the veteran 
began fairly regular treatment for cervical pain.  A private 
MRI report dated in September 2003 shows moderate 
degenerative disc disease and posterior disc protrusion from 
C3-4 through C5-6; left-sided C3-4 neural foraminal stenosis, 
secondary to uncovertebral hypertrophy; and mild to moderate 
bilateral C4-5 and C5-6 bony neural foraminal stenosis.  

Accompanying this report is a medical opinion from the 
veteran's private physician, noting treatment of the veteran 
since September 2003.  The veteran reported a history of neck 
injury during service while handling 105mm howitzer shells, 
weighing in excess of 80 pounds.  The veteran reported that 
over the years he was able to develop techniques of coping 
with the pain that was episodically severe by avoiding 
activities that aggravate it and living with it when it did 
occur.  However, more recently he has found it difficult to 
live with the pain especially with the increased frequency 
and intensity over the intervening years.  Thereafter the 
physician concluded that the veteran's in-service injury 
resulted in a progressive course of deterioration that has 
now resulted in multiple-level degenerative disc disease, 
facet arthrosis and neural foramen stenosis.  It was also his 
opinion that the time course that the veteran related from 
the injury throughout his military and post-military career 
is consistent with an injury that then had a progressive 
deterioration course resulting in his current condition.  

The veteran underwent VA examination in April 2004 in order 
to determine the nature and extent of any current neck 
disability, and to obtain an opinion as to its etiology.  The 
examiner reviewed the veteran's claims file in its entirety, 
took a detailed history of symptoms, and reviewed the 
veteran's medical history, medical evaluations and military 
service history.  The examiner noted that the veteran's 
history of neck pain during his first period of service and 
that there was no further mention of any problem after May 
1972.  The VA examiner noted there were no medical records in 
the claims file from the time of the veteran's discharge 
until the time that he saw his treating physician in 2003.  
Although the veteran had indicated treatment from other 
physicians in the past, those records were not available.  

Based on all of the available evidence of record the VA 
examiner concluded the claim was speculative in nature and 
represented only a possibility as opposed to rising to the 
threshold of reasonable medical certainty or as likely as 
not.  The VA examiner also noted that the veteran would have 
been in his late teens or early 20s at the time of his injury 
and that it was less than likely that multilevel degenerative 
disc disease with the associated findings of neuroforaminal 
stenosis and uncovertebral hypertrophy were the direct and 
proximate result of any service-related event or process in 
the 52-year old veteran.  The VA examiner explained that from 
the evidence of record, it appeared that the veteran had 
recurrent cervical strain in the service, but that there are 
no records of any further problems after May 1972 through his 
discharge in August 1975.  Likewise there are no medical 
records available over the years after his discharge until 
the MRI scan in September 2003.  

A second medical opinion was submitted by the veteran's 
private physician in June 2004.  On this occasion the 
physician was able to review, and refer to, SMRs showing 
treatment for neck pain in 1972.  The physician also noted a 
series of photographs of the veteran over the years, which he 
determined showed persistent torticollis to the right.  The 
examiner essentially concluded that the veteran did sustain 
an injury during service and that the photographic evidence 
demonstrated that it led to the development of a torticollis.  
The physician further concluded that this has been persistent 
throughout the veteran's adult life and was most likely the 
direct cause of his cervical degenerative disc disease.  The 
physician explained that even though the veteran has adapted 
well to the injury and had not required routine medical care 
over the years, his history of pain, photographic evidence 
and medical records substantiate his claim of cause and 
effect related to the neck injury in 1970.  

Also of record are lay statements from a fellow serviceman 
and the veteran's ex-wife attesting to the veteran's 
inservice neck injury and post service symptomatology.  The 
veteran also submitted additional photographs purportedly 
taken between 1969 and 1995.  He has indicated that a photo 
taken in 1969, prior to his injury, shows him holding his 
head and neck straight.  He contends that the remaining 
photographs show his head and neck tilted slightly to the 
right as a result of his injury in 1970.

During his November 2006 videoconference hearing, the veteran 
essentially reiterated previously submitted information 
concerning his in-service injury, as well as symptoms 
consistent with complaints made during VA and private 
examinations.  


Law, Regulations, and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2006).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

In this case, the veteran contends that he injured his neck 
while lifting heavy artillery during service in the 1970s, 
and that he has continued to suffer from cervical pain since 
that time.  The evidence is sufficient to show that he 
experienced a neck-related incident in service, which renders 
that part of his reported history corroborated and credible.  
That finding, however, does not equate to credible evidence 
of a nexus or even the full history of the incident itself.  

Although the veteran was treated for neck pain in service, 
there was no evidence of current chronic disease process.  
See Clyburn v. West, 12 Vet.App. 296, 301 (1999).  That a 
condition or injury occurred in service alone is not enough; 
there must be a current disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In light of the fact that the physical examination 
at separation from service noted no active neck 
symptomatology and assessed the veteran's spine as normal, 
the preponderance of the evidence of record leans towards any 
neck injury having been an acute and transitory event which 
resolved without any residual or chronic effect.  

Moreover, there is some disagreement between the examining 
physicians as to whether the veteran's current neck disorders 
are related to his service.  The Board has considered the 
private medical opinion which suggests that the current neck 
disorders are related to service.  Conversely, the 2004 VA 
examination report contradicts this positive evidence.  
Therefore, these opinions must be assessed by the Board to 
determine their relative probative value. 

In making this determination, it is the Board's 
responsibility to weigh the evidence and decide where to give 
credit and where to withhold the same.  In weighing medical 
evidence, the Board may accept one medical opinion and reject 
others.  Evans v. West, 12 Vet.App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet.App. 429, 433 (1995).  At the same 
time, the Board may not make independent medical 
determinations; there must be plausible reasons for favoring 
one medical opinion over another.  Evans at 31; see also 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Upon careful consideration of the conflicting evidence in 
this case, the Board finds that the opinion expressed by the 
VA examiner is more convincing and probative than the 
contrary opinion expressed by the veteran's private medical 
provider.  The VA opinion is a detailed and reasoned response 
based upon a review and analysis of the entire record.  In 
rendering his opinion, the VA examiner took into account the 
veteran's history of injury during service and referred to 
specific documents and medical history to support his 
conclusion.  

On the other hand the private physician appears to place 
significant weight on the veteran's reports of in-service 
neck injury and various photographs of the veteran, which he 
believes shows evidence of torticollis as a result of such 
injury.  The Board is cognizant that the private physician's 
most recent medical conclusion was based on review of the 
veteran's SMRs.  Nonetheless, we find that the private 
opinion garners less weight than the VA medical opinion.  The 
private opinion is contradicted by other evidence, namely 
SMRs, compiled contemporaneously during the veteran's period 
of active duty.  These records document acute episodes of 
muscle spasms with no evidence that the veteran suffered any 
permanent sequelae.  

Moreover, the lack of any evidence of continuing neck pain or 
symptoms in the intervening years since active service is 
itself evidence which tends to show that the neck spasms in 
the 1970s did not result in any residual disability.  The 
earliest recorded medical history places the presence of neck 
complaints in 2003, 28 years after he completed service in 
1975.  Although the veteran has reported receiving treatment 
from private physicians following service discharge, he 
indicates that any such records are unavailable.  This leaves 
a significant gap between service separation and the initial 
confirmation of the disability, with no clinical support for 
acute or inferred manifestations or continued symptoms.  
Evidence of a prolonged period without medical complaint can 
be considered as a factor, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

Therefore after weighing all the evidence, the Board adopts 
the VA examiner's conclusions, and, in light of the other 
evidence of record, the opinion is sufficient to satisfy the 
statutory requirements of producing an adequate statement of 
reasons and bases where the expert has fairly considered 
material evidence which appears to support the veteran's 
position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

The Board has also considered the supportive statements of 
the veteran's family and friends.  In general, lay witnesses 
are only competent to testify as to factual matters, such as 
what symptoms an individual was manifesting at a given time; 
however, issues involving medical causation or diagnosis 
require competent medical evidence.  Espiritu v, Derwinski, 2 
Vet. App. 492, 495 (1992).  Also the photographs of the 
veteran are not dispositive of this case as they merely serve 
to support a fact which is not in dispute, namely that the 
veteran sustained a neck injury in service.  The photographic 
evidence does not, however, relate to the critical matter at 
issue - the relationship between the veteran's in-service 
injury and his current neck disability. 

Finally, the Board is cognizant of the veteran's military 
service.  To the extent that he may be claiming this 
condition as a result of combat, the Board notes that the 
provisions of 38 U.S.C.A. § 1154 do not obviate the 
requirement that a veteran must submit probative medical 
evidence of a causal relationship between his current 
condition and service.  See Libertine v. Brown, 9 Vet. App. 
521, 524 (1996).  That is, even assuming combat status, the 
veteran must provide satisfactory evidence of a relationship 
between his service and the disorder on appeal.  Here, the 
probative and persuasive evidence weighs against the 
veteran's claim, as it fails to create a nexus between the 
veteran's disorder and service.

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

In a letter dated in June 2002, the RO informed the veteran 
of its duty to assist him in substantiating his claim under 
the VCAA, and the effect of this duty upon his claim.  The 
letter informed him that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, 
including VA, the service department, the Social Security 
Administration, and other pertinent agencies.  He was advised 
that it was his responsibility to send any other medical 
records supporting his claim, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also specifically asked to provide 
"any evidence in your possession that pertains to your 
claim." 

The Board finds that the content of the above letter provided 
to the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was provided opportunities to submit 
additional evidence.  More recently, in a February 2006 SSOC, 
he was provided with an additional 60 days to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim is being denied, any such 
questions are moot.


ORDER

Service connection for neck injury residuals is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


